DETAILED ACTION
Applicant's response, filed 12 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5, 9, 11, 16, and 18 are cancelled.
Claims 1-4, 6-8, 10, 12-15, 17, and 19-20 are pending.
Claims 1-4, 6-8, 10, 12-15, 17, and 19-20 are rejected.
Claims 1, 13, and 20 are objected to.

Priority
The effective filing date of the claimed invention is 25 Oct. 2017.

Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1 and 13 recite “…comprising: receiving….; representing…; phasing…., generating and initializing the trie…., generating a temporary matrix…; collapsing…; determining whether any gene variants…”, which uses a mixture of commas and semicolons to separate steps of the method. To use consistent grammar and clearly separate each step of the method, the claims should be amended to use semicolons between each step of the method, and recite  “…comprising: receiving….; representing…; phasing….; generating and initializing the trie….; generating a temporary matrix…; collapsing…; determining whether any gene variants…”.
Claim 20 recites “... a processor device, configured to: receive…; represent…; and phase…, generating and initializing the trie…, generating a temporary matrix…; and collapse pairs…; determine whether…; impute missing…; predict…; and select…”. First, an “and” should only be placed after the penultimate member of the list of steps, and the remaining ands should be removed. Furthermore, because claim 20 recites that a processor is “configured to” perform each of the recited steps, the limitations of “generating and initializing…”, “generating a temporary matrix…”, and “determining whether…” should be amended to recite “generate and initialize…”, “generate a temporary matrix”, and “determine whether…”. Last, to use consistent grammar and clearly separate each step of the method, the claim should be amended to use semicolons between each step of the method. Accordingly, claim 20 should recite “... a processor device, configured to: receive…; represent…; phase…, generate and initialize the trie…; generate a temporary matrix…; collapse pairs…; determine whether…; impute missing…; predict…; and select…”
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “…performing a targeted medical test only for the predicted particular disease to confirm the presence of the predicted particular disease”. The medical test is being interpreted to be a medical procedure performed to detect or diagnose the particular disease. 

Claim Interpretation -35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“…applying rules to the [received] matrix using an algebraic phasing process” recited in claims 1, 13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
The algebraic phasing process is discussed in Applicant’s specification at para. [0098], which discloses the process of phasing the trie is an algebraic phasing process that applies rules to an input matrix to find the minimum number of homozygous parents for the input matrix. However, Applicant’s specification does not disclose any particular steps or algorithm of the algebraic phasing process.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-4, 6-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 112(a) in the Office action mailed 12 April 2022 has been withdrawn in view of claim amendments received 12 July 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 3, and 20, and claims dependent therefrom, recite “…applying rules to the matrix using an algebraic phasing process”, which has been interpreted under 35 U.S.C. 112(f), as discussed above. When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP 2181. II. B. As discussed above, Applicant’s specification at para. [0098] discloses the process of phasing the trie is an algebraic phasing process that applies rules to an input matrix to find the minimum number of homozygous parents for the input matrix. However, Applicant’s specification does not disclose any particular steps or algorithm of the algebraic phasing process for applying rules to the matrix. Therefore, Applicant’s specification does not disclose sufficient corresponding structure in the specification that performs the entire claimed function.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of  “…applying rules to the matrix using an algebraic phasing process” recited in claims 1, 13, and 20, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 12 July 2022 regarding 35 U.S.C. 112(a) at pg. 11, para. 2-3 have been fully considered but they do not pertain to the new grounds of rejection set forth above.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 6-8, 10, 12-15, 17, and 19-20 under 35 U.S.C. 112(b) in the Office action mailed 12 April 2022 has been withdrawn in view of claim amendments received 12 July 2022.
Claims 1-4, 6-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 13, and 20, and claims dependent therefrom, are indefinite for recitation of “receiving/receive… a n x m matrix…; generating/generate a temporary matrix after the trie is initialized to determine a minimum number of parents for the matrix by applying rules to the matrix using algebraic phasing process…”. It’s unclear if “the matrix” for which the minimum number of parents is determined and for which the rules are applied is intended to refer to the received n x m matrix or the generated temporary matrix. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at para. [0098] discloses in an algebraic phasing process, rules are applied to an input matrix 200 (i.e. the n x m matrix) to find the minimum number of homozygous parents for the input matrix. Therefore, for purpose of examination, the claims are interpreted to mean that “generating/generate a temporary matrix after the trie is initialized to determine a minimum number of parents for the received matrix by applying rules to the received matrix using algebraic phasing process…”. 
Claims 1, 13, and 20, and claims dependent therefrom, are indefinite for recitation of “…wherein each of the plurality of nodes are labeled with a respective label pair that includes a SNP label and a list label, wherein a cardinality of the list label of each node is utilized to reduce clutter…”. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. See MPEP 2173.05(g). In this case, it’s unclear in what way a cardinality of the list label of each node is intended to reduce clutter. For example, Applicant’s specification at para. [0070] discloses that “to avoid clutter, we only give the cardinality of the list label of each node”, suggesting that only labeling each node with the cardinality of the list label is intended to reduce clutter. However, the claims recite that each node is labeled with a label pair comprising a SNP label and a list label (i.e. not only the cardinality), and not that the nodes are labeled with the cardinality of the list label. Accordingly, the metes and bounds of the means of utilizing the cardinality of the list label to achieve the recited result of reducing clutter are unclear. Clarification is requested. For purpose of examination, the claims are interpreted to require labeling each node with a cardinality of the list label, and reducing clutter is interpreted to be the intended result of the labeling. 
Claims 1, 13, and 20, and claims dependent therefrom, are indefinite for recitation of “…applying rules to the matrix using an algebraic phasing process”, which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, Applicant’s specification at para. [0098] discloses the process of phasing the trie is an algebraic phasing process that applies rules to an input matrix to find the minimum number of homozygous parents for the input matrix. However, Applicant’s specification does not disclose any particular steps or algorithm of the algebraic phasing process for applying rules to the matrix. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
Applicant's arguments filed 12 July 2022 regarding 35 U.S.C. 112(b) at pg. 11, para. 4 to pg. 12, para. 4 have been fully considered but they do not pertain to the new grounds of rejection set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 13, and 20 being representative) is directed to a method, computer program product, and system for detecting a presence of a particular disease. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined whether the claimed subject matter is directed to a law of nature, natural phenomenon, or an abstract idea.
Claims 1, 13, and 20 recite the following which fall under the mental process and/or mathematical concept groupings of abstract ideas:
representing/represent each allele in the m SNPs as a binary number;
phasing/phase the n samples to determine a haplotype of a parent of the two or more sample organisms, the phasing being performed using a trie to process a distribution of alleles in the n-samples that includes homozygous alleles and heterozygous alleles;
generating and initializing the trie with a data structure including a single node and each node of the tree includes one incoming edge and two outgoing edges such that each leaf corresponds to a distinct haplotype, the trie being formed to include a root node and a plurality of nodes other than the root node, wherein each of the plurality of nodes are labeled with a respective label pair that includes a SNP label and a list label, wherein only a cardinality of the list label of each node is utilized to minimize processing requirements, and
generating an updated temporary matrix after the trie is initialized to determine a minimum number of parents for the matrix by applying rules to the matrix using an algebraic phasing process and by eliminating detected column singletons and reducing gaps between siblings in the temporary matrix;
collapsing/collapse pairs of isomorphic sub-trees in the trie based at least on the pairs having identical allele values; 
determining/determine whether any gene variants are associated with a particular trait relating to a condition associated with the particular trait by Genome wide association, the Genome wide association comprising identifying from which of the parents a haplotype of the haplotypes has been inherited;
imputing/impute missing values in a genetic marker for one of the two or more sample organisms based on results of the haplotype phasing derived from another sample organism from the two or more sample organisms;
predicting/predict a presence of the particular disease in the one of the two or more sample organisms based on results of the haplotype phasing indicating the one of the two or more sample organisms from the two or more sample organisms has the particular trait relating to the condition associated with the particular disease, the imputed missing values for the one of the two or more sample organisms, and the results of the determining of whether any gene variants are associated with the particular trait by the Genome wide association; and
selecting a targeted medical test only for the predicted particular disease to confirm the presence of the particular disease.
The identified claim limitations falls into the group of abstract ideas of mental processes and/or mathematical concepts for the following reasons. In this case, the steps of representing the m SNPs as a binary number, phasing the n samples, initializing and generating the trie with a data structure including a single node with each node having one incoming edge and a maximum of two outgoing edges, generating a temporary matrix after the trie is initialized to determine a minimum number of parents, collapsing pairs of isomorphic sub-trees in the trie, determining one or more gene variants associated with a particular trait, and analysis of the sample organisms to have the particular trait relating to a condition associated with the disease based on the determined one or more gene variants fall under the mental process grouping of abstract ideas. Specifically, representing the SNPs as a binary number amounts to mere data analysis which can be practically performed in the mind or with pen and paper. Furthermore, phasing the n samples with m SNPs involves a statistical estimation of the most likely haplotype, comprising m SNPs, of a parent of the n sample organisms, and determining the most likely haplotype of m SNPs (e.g. 2 SNPs) of two or more samples organisms both can be practically performed in the mind aided with pen and paper. The steps of initializing and generating the trie to include a root node, a plurality of nodes other than the root node and labeling each node with a SNP label, list label, and cardinality of the list label can be practically performed in the mind aided with pen and paper (e.g. by drawing the trie). Furthermore, generating a temporary matrix by applying rules using an algebraic phasing process and adjusting the matrix by eliminating singleton columns and reducing gaps between siblings amounts to a mere analysis of data that can be practically performed in the mind.  Collapsing pairs of isomorphic sub-trees based at least on the pairs having identical allele values involve a manipulation of data that can be performed mentally or aided with pen and paper. See MPEP 2106.04(a)(2) III. B. The step of determining one or more gene variants associated with a particular trait relating to a condition associated with a particular disease by genome wide association involves comparing sequences between populations of individuals (e.g. diseased vs healthy individuals) to determine variants associated with a trait. This is analogous to comparing sequences to determine the existence of alterations in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014), wherein, the courts found claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind. Identifying from which of the parents the haplotype has been inherited further amounts to a mere analysis of data which can be practically performed in the mind. Imputing missing values in a genetic marker involves replacing missing values with other values, which can be practically performed in the mind. Last,  analysis of the sample organisms to have the particular trait relating to a condition associated with the disease based on the determined one or more gene variants, and then selecting a medical test to perform for the particular disease, amounts to analysis of data which can be practically performed in the mind or with pen and paper. That is, other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. See MPEP 2106.04(a)(2) III.
In addition, the step of phasing the n samples to determine a haplotype of a parent of the two or more sample organisms and applying rules to the matrix using an algebraic phasing process falls under the mathematical concept grouping of abstract ideas. Performing haplotype phasing requires performing a statistical estimation of haplotypes, while an algebraic phasing process similarly requires performing statistical estimations using algebra and therefor amount to a textual equivalent to performing mathematical calculations. Therefore, the limitations recite a mathematical concept. See MPEP 2106.04(a)(2) I.
Dependent claims 2-4, 6-8, 10, 12, 14-15, 17, and 19 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of forming the trie based on a cost function configured to simultaneously minimize a number of haplotypes and a solution entropy. Dependent claim 3 further recite the mental process and mathematical concept of calculating the solution entropy based on haplotype occurrence frequency. Dependent claims 4 and 14 further recite the mental process and mathematical concept of forming the trie using an iterative method configured to prefer intermediate tree solutions that avoid generating a new sibling node and minimize a sum of a square of a gap between sibling nodes in the trie. Dependent claim 6 further recites the mental process of representing the cardinalities of the list labels for the plurality of nodes. Dependent claim 7 further recites the mental process of representing respective SNP labels for the nodes in the trie. Dependent claims 8 and 15 further recite the mental process of analysis of each leaf node of the trie to correspond to a distinct haplotype that is obtainable from a label for the leaf node. Dependent claims 10 and 17 recites the mental process of exchanging only branches of the trie that are from a same one of the two or more sample organisms and have opposing labels at a same depth in the trie. Dependent claims 12 and 19 further recite the mental process and mathematical concept of forming the trie using a set cover based approach applied to the n x m matrix. With further regard to the mathematical concept of claims 12 and 19, embodiments of using a set cover approach requires performing mathematical calculations (e.g. greedy min set cover), and therefore is a textual equivalent to performing mathematical calculations. Therefore, claims 1-4, 6-8, 10, 12-15, 17, and 19-20 recite an abstract idea. [Step 2A, Prong 1: YES]
Under the 2019 Revised PEG, the Step 2A (Prong 2) analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-4, 6-8, 10, 12, 14-15, 17, and 19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 13, and 20 include: 
receiving, by a processor, a n x m matrix comprising a set of n rows and a set of m columns, each of the n rows representing a respective one of n samples, and each of the m columns representing a respective one of m SNPs for two or more sample organisms (i.e. data input);
a processor/ processor device; and
a non-transitory computer readable storage medium.
Data input, a processor or processing device, and a non-transitory computer readable storage medium are generic computer components or functions which do not represent the practical application of an improvement to computer technology. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). With further regard to the data input step of receiving an n x m matrix, the input step only serves to collect data for use by the abstract idea, which does not sufficiently integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
The additional elements claim 1 further include:
performing a targeted medical test only for the predicted particular disease to confirm the presence of the predicted particular disease.
The additional element of performing a medical test for the particular disease to confirm the presence of the particular disease does not integrate the recited judicial exception into a practical application because the limitation amounts to mere instructions to apply the exception. When determining whether a claim simply recited a judicial exception with the words “apply it”, whether the claim recited only the idea of a solution or outcome and the particularity or generality of the application of the judicial exception are considered. See MPEP 2106.05(f). The current claims involve determining a haplotype of a parent of the sample organism, determining a sample organism has a particular trait associated with the disease based on the haplotype of the parent and the gene variants associated with the trait, and then performing a medical test to screen for the disease. However the claims do not provide any details of how particular traits are determined to be associated with the particular disease or which variants may be associated with a particular trait associated with the disease. Furthermore, the claims do not require that the haplotype is determined to have a particular trait based on the determined gene variants. As such, the claims only recite the idea of a solution. See MPEP 2106.05(f)(1). Furthermore, performing a medical test for a particular disease to screen for the disease is not a particular application of the judicial exception, and instead involves performing any medical test to verify the presence of any disease which may be associated with a haplotype. See MPEP 2106.05(f)(2). Therefore, performing a medical test for the particular disease to confirm the presence of the particular disease does not integrate the recited judicial exception into a practical application.
Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus claims 1-4, 6-8, 10, 12-15, 17, and 19-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 2-4, 6-8, 10, 12, 14-15, 17, and 19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 13, and 20 include: 
receiving, by a processor, a n x m matrix comprising a set of n rows and a set of m columns, each of the n rows representing a respective one of n samples, and each of the m columns representing a respective one of m SNPs for two or more sample organisms (i.e. data input);
a processor/ processor device; and
a non-transitory computer readable storage medium.
Data input, a processor or processor device, and a non-transitory computer readable storage medium are conventional computer components or processes which are not sufficient to amount to significantly more than the recited judicial exception. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of claim 1 further include:
performing a targeted medical test only for the predicted particular disease configured to confirm the presence of the predicted particular disease (claims 1 and 13).
Performing a medical test to confirm a presence of a particular disease is well-understood, routine, and conventional; this position is supported by Eichler et al. (Diagnostic value of systemic biopsy methods in the investigation of Prostate Cancer: A systematic review, 2006, The Journal of Urology, 175, pg. 1605-1612; previously cited), which reviews diagnosing prostate cancer (i.e. a particular disease) using biopsy methods (i.e. a medical test) (Abstract; Fig. 3-4;  pg. 1610, Col. 1, Par. 4 to Col. 2, Par. 1). 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 12 July 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that previously amended claims 1, 13, and 20 satisfy the requirements of 35 U.S.C. 101 because of the real world application of diagnosing a particular disease based on the haplotype determined by the phasing (Applicant's remarks at pg. 15, para. 4.
This argument is not persuasive. Independent claim 1 includes an additional element of performing a targeted medical test for the particular disease to screen for a presence of the particular disease based on the determined haplotype. When determining whether a claim simply recited a judicial exception with the words “apply it” rather than integrated a judicial exception into a practical application, whether the claim recited only the idea of a solution or outcome and the particularity or generality of the application of the judicial exception are considered. See MPEP 2106.05(f). The claims involve determining a haplotype of a parent of the sample organism, determining a sample organism has a particular trait associated with the disease based on the haplotype of the parent and the gene variants associated with the trait, and then performing a medical test to screen for the disease. However the claims do not provide any details of how the haplotype is determined to have the particular trait associated with the particular disease, how particular traits are determined to be associated with the particular disease, or which variants may be associated with a particular trait associated with the disease.  As such, the claims only recite the idea of a solution. See MPEP 2106.05(f)(1). Furthermore, performing a medical test for a particular disease to screen for the disease is not a particular application of the judicial exception, and instead involves performing any medical test to verify the presence of any disease which may be associated with a haplotype. See MPEP 2106.05(f)(2). Therefore, this additional element amounts to mere instructions to apply the exception, which is not a practical application of the recited judicial exception.

Applicant's remarks that independent claims 1, 13, and 20 as previously amended, are clearly directed to a real-world process, including "screen for a presence of a particular disease" based on the specific rules recited in the amended independent claims, similarly to the claims of McRO (Applicant's remarks at pg. 15, para. 5 to pg. 16, para. 1).
This argument is not persuasive. As discussed above, screening for a presence of the particular disease amounts to mere instructions to apply the exception, which does not integrate the recited judicial exception into a practical application. Furthermore, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. The step of screening for a presence of the particular disease does not represent an improvement to a computer-related technology, as in the claims of McRO. 

Applicant remarks that the amended independent claims now clearly include a very specific trie data structure and matrix, which is formed and updated in an unconventional manner, which provides various advantages over any conventional systems and methods (Applicant's remarks at pg. 16, para. 2).
This argument is not persuasive. With regard to the unconventional manner in which the formation and updating of the trie and matrix occurs, the manipulation of the trie and matrix are part of the judicial exception as discussed above; that is, the broadest reasonable interpretation of generating a matrix involves writing a matrix via pen and paper, while the step of eliminating detected column singletons involves analyzing each column in the matrix to determine any columns with only a single element and the step of reducing gaps between siblings involves searching for pairs of marked columns that can be exchanged and exchanging the columns (see FIG. 8 of Applicant’s specification). Therefore, the step of generating and updating the matrix amounts to a mere analysis of data that is stored within the matrix, which can be practically performed in the mind aided with pen and paper, and does not require the manipulation of computer data structures.  Under Step 2B, only whether the additional elements are well-understood, routine, and conventional is considered to determine whether a claim recites significantly more than a judicial exception. See MPEP 2106.05(d). Therefore, whether the formatting and updating of the trie is unconventional is not considered. Regarding whether the mental process steps of forming and updating a trie and matrix provide advantages over conventional methods, the judicial exception alone cannot provide the improvement to technology. See MPEP 2106.05(a). Regarding whether the judicial exception results an improvement to computer technology, Applicant has not provided any evidence or arguments suggesting that the processing of the claimed data structures affects the functioning of a computer such that the claims reflect an improvement to computer technology. A technical explanation for how the invention improves upon technology should be present in the specification, and must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). Furthermore, because the claimed subject matter does not improve computer technology or any other technology the argument is not persuasive.

Applicant remarks that amended claim 1, 13, and 20 satisfy the requirements of 35 U.S.C. 101 at least because of the real world application of screening for the presence of a particular disease, using a hardware device, based on the haplotype determined by the phasing, indicating that a sample organism has a particular trait associated with the particular disease, and the very specific trie data structure and matrix, which is formed and updated in an unconventional manner not previously known in the industry (Applicant's remarks at pg. 16, para. 3).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not recite a hardware device. Furthermore, as discussed above, under Step 2B, only whether the additional elements are well-understood, routine, and conventional is considered to determine whether a claim recites significantly more than a judicial exception. See MPEP 2106.05(d). However, the steps of generating the trie used in the phasing process and the temporary matrix are part of the recited judicial exception and thus not considered under step 2B of the analysis. That is, the step of generating and updating the temporary matrix involves the analysis of data stored within a matrix, as discussed above. Similarly, the steps of generating the trie and updating the trie (i.e. collapsing pairs of isomorphic sub-trees based on pairs having identical allele values) involves writing a trie vie pen and paper with nodes corresponding to particular haplotypes and then analyzing the trie to determine sub-trees with the same alleles, which amounts to a mere analysis of data that can be practically performed in the mind aided with pen and paper. Instead, the additional elements of the claims include receiving data, a processor, a non-transitory computer readable medium, and performing a targeted medical test. As discussed in the above rejection, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. Furthermore, Eichler et al. discloses that the additional element of performing a medical test (e.g. a biopsy) to confirm the presence of a particular disease is well understood, routine, and conventional ) (Abstract; Fig. 3-4;  pg. 1610, Col. 1, Par. 4 to Col. 2, Par. 1). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.

Applicant remarks minimizing testing of a patient to accurately determine the presence of a disease in the patient is clearly an improvement to the field of medicine, and in particular the medical diagnosis field (applicant's remarks at pg. 16, para. 4 to pg. 17, para. 1).
This argument is not persuasive. An improvement in the abstract idea itself is not an improvement in technology. See MPEP 2106.05(a) II. Therefore, an improvement to medical diagnosis is not an improvement to technology, but rather amounts to an improved abstract idea. Furthermore, as discussed above, performing a medical test for a particular disease based on the results of the haplotype phasing amounts to mere instructions to apply the exception, given the limitation only recites the idea of a solution and is not particular. The claims merely recite performing a medical test, and no evidence is provided that would suggest that the step of performing a medical test based on the results of the haplotype phasing minimizes medical testing. For example, no evidence is provided that the performed medical test provides more accurate results or even a higher percentage of positive diagnoses. Furthermore, even if the performed medical test did not provide a positive diagnosis, the claims do not imply that the sample organism is diseased, such that additional medical tests would be required if the medical test provided a negative diagnosis; therefore, the alleged improvement of minimizing medical testing would not be reflected in the claims. As such, the limitation does not reflect an improvement to the field of medicine by minimizing testing of a patient.

Applicant remarks that in the previous Office action, the Examiner contends that the formation and manipulation of data structures is not directed to statutory subject matter under 35 U.S.C. 101, and that the formation and manipulation of data structures very clearly is directed at improvements to the computer itself, and these claimed features provide significant improvements to data storage, which is well settled law in view of Alice that such improvements to data storage and manipulation of data structures is statutory subject matter under 35 U.S.C. 101 (Applicant's remarks at pg. 17, para. 2). 
This argument is not persuasive. A technical explanation for how the invention improves upon technology should be present in the specification, and must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). While the formation and manipulation of data structures can be directed to statutory subject matter under 35 U.S.C. 101, in this case, Applicant has not provided an explanation as to how the recited trie and matrix serve to improve data storage such that the claims would be directed to an improvement to computer technology rather than an abstract idea. Furthermore, the claims merely recite using a trie and matrix to process genetic data, which can be practically performed in the mind or aided with pen and paper (e.g. by drawing the trie/matrix); nothing in the claims suggests the trie and matrices are specific computer data structures being manipulated in a way that cannot be accomplished by pen and paper. 

Applicant remarks that claims 1, 13, and 20, as amended, now clearly provide the connection between haplotype phasing, the genome wide association, and the use of a hardware device to perform a single test in the response to the particular disease identified by the invention of the present claims (Applicant’s remarks at pg. 17, para. 3).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims no longer recite using a hardware device. Furthermore, the step of performing the medical test for the predicted disease amounts to mere instructions to apply the judicial exception because the step of performing the medical test is not particular, as discussed above.

Applicant remarks that the claims as currently amended show a transformation of data by "imputing missing values in a genetic marker for one of the two or more sample organisms based on the results of haplotype phasing", and one of ordinary skill in the art would know that imputing missing values in a genetic marker based on the results of haplotype phasing clearly is a transformation of an original genetic marker (i.e. with missing values) into a different state or thing (i.e. a complete genetic marker) (applicant's remarks at pg. 17, para. 4 to pg. 18, para. 1).
This argument is not persuasive. When determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two, whether the claim effects a transformation or reduction of a particular article to a different state or thing. An "article" includes a physical object or substance. Furthermore, purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. See MPEP 2106.05(c). In this case, an incomplete and complete genetic marker is not a physical object or substance (i.e. an article), and instead amounts to changing thoughts (i.e. missing values to complete values). Therefore, this limitation does not integrate the recited judicial exception into a practical application of effecting a transformation or reduction of a particular article to a different state or thing.

Applicant remarks that the generating and initialization of a trie data structure using a processor is not capable of being practically performed in the mind (Applicant’s remarks at pg. 18, para. 1).
This argument is not persuasive. Claims can recite a mental process even if they are claimed as being performed on a computer. If the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept, then in these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a)(2) III. C. Therefore, while the claims recite that the generating and initializing a trie use a processor, this does not preclude the step of generating and initializing the trie from reciting a mental process. A trie is a prefix tree comprising of nodes and edges, that can be analyzed mentally and generated via pen and paper. Accordingly, while the limitation is performed in a computer environment (e.g. initialization by the processor), the limitation still recites a mental process. Furthermore, Applicant has not provided any specific arguments as to why the initialization and generation of the trie cannot be practically performed in the mind. 

Applicant remarks that claims 1, 13, and 20 now also include a step of “performing a polymer chain disentanglement for each of the respective m SNPs”, which is also very clearly a real-world step in satisfaction of the requirements of 35 U.S.C. 101 (Applicant’s remarks at pg. 18, para. 1).
This argument is not persuasive because it is not commensurate with the scope of the claims. The claims do not recite a step of performing a polymer chain disentanglement. 

Applicant remarks the claims have been amended to recite “generating a temporary matrix… to determine a minimum number of parents for the matrix by applying rules to the matrix using an algebraic phasing process, and by eliminating detected column singletons…”, which shows even further specific data structures and rule application similar to McRO directed to trie generation, using a computer device, which is statutory subject matter under 35 U.S.C. 101 (Applicant’s remarks at pg. 18, para. 2).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not utilize the generated temporary matrix according to the rules applied by the algebraic phasing process in generating the trie. Furthermore, generating a matrix can be practically performed in the mind, and is not a specific computer data structure. 
Regarding McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. See MPEP 2106.05(a) I. In this case, Applicant has not provided any arguments pertaining to how the claimed algebraic phasing process and generated trie serve to improve computer capabilities, and instead merely asserts the rules are directed to “trie generation”. However, generating the trie is part of the abstract idea, and an improvement in the abstract idea itself (i.e. generating the trie) is not an improvement in technology. See MPEP 2106.05(a) II. Furthermore, merely invoking computers as a tool to perform the abstract idea is not sufficient to determine the claims improve computer-related technology. Accordingly, unlike McRo, the claims do not improve a computer-related technology.
Applicant remarks that claims 2-8, 10, 12, 14, 15, 17, and 19 depend directly or indirectly from one of claims 1 or 13, and thus satisfy the requirements of 35 U.S.C. 101 due to their dependencies from claims 1 or 13 (Applicant’s remarks at pg. 18, para. 4).
This argument is not persuasive for the same reasons discussed above regarding claims 1 and 13.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631